Citation Nr: 1442363	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-18 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for hepatitis C, prior to March 7, 2014.

2.  Entitlement to an increased disability rating for hepatitis C from March 7, 2014, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 through July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for hepatitis C, effective June 1, 2004, and assigned a 20 percent initial disability rating.  From that decision, the Veteran has perfected a timely appeal in which she challenges the assigned initial disability rating.

The Veteran testified during a June 2013 Board hearing that was held before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.

In January 2014, the Board remanded this matter for further claims development, to include efforts to obtain records for any additional treatment received by the Veteran for her hepatitis C since June 2013; arranging a new VA examination of her hepatitis C; and readjudication of the matter by the agency of original jurisdiction (AOJ).  After the development action was performed, the RO readjudicated the issue on appeal in a June 2014 rating decision, and in that decision, granted a higher 60 percent disability rating for the staged period from March 7, 2014.  In a supplemental statement of the case, also issued that month, the RO declined to award any higher disability ratings.

In a July 2014 statement, the Veteran expressed her ongoing disagreement with the 20 percent disability rating that is in effect for the period before March 7, 2014.  It is unclear from the statement as to whether the Veteran wishes to maintain her appeal insofar as the disability rating assigned for the period from March 7, 2014.  Accordingly, the Board presumes that the Veteran is seeking the maximum available benefit for her hepatitis C and therefore maintains jurisdiction over the issue concerning the disability rating assigned for that disability for the period from March 7, 2014.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  The issued on appeal have been characterized as expressed on the title page in order to reflect the same.

The Board is satisfied that the development directed in its remand has been performed, and is prepared to proceed with its de novo consideration of the matters on appeal.

As noted in the Board's previous January 2014 remand, the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include depression secondary to hepatitis C has been raised by the record.  Nonetheless, VA has yet to take any affirmative claims development or adjudicatory action as to that issue.  Therefore, the Board still does not have jurisdiction over it, and again refers that issue to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Prior to March 7, 2014, the Veteran's hepatitis C was manifested by daily fatigue, malaise, nausea, fatigue, vomiting, anorexia, and right upper quadrant abdominal pain; however, did not result in minor or substantial weight loss, and also, did not cause any periods of incapacitation marked by physician prescribed bed rest.

2.  From March 7, 2014, the Veteran's hepatitis C was manifested by ongoing and daily fatigue, malaise, nausea, fatigue, vomiting, anorexia, and right upper quadrant abdominal pain, periods of incapacitation which caused the Veteran to use approximately 80 hours of sick leave at work and to adjust her work schedule to a half-day schedule; however, has not been manifested by near-constant debilitating symptoms or prevented the Veteran from maintaining any employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for hepatitis C, for the period before March 7, 2014, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2013).

2.  The criteria for an increased disability rating in excess of 60 percent for hepatitis C, for the period from March 7, 2014, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, letters mailed to the Veteran in June 2004 and January 2006 notified the Veteran of the evidence necessary to substantiate her claim for service connection for hepatitis C and the respective rights and responsibilities of the Veteran and VA in obtaining such evidence.  This letter, however, did not provide the Veteran with any notice, in accordance with Dingess, as to the process by which disability ratings and effective dates are assigned.  Pursuant to the Board's January 2014 remand instructions, the Veteran was provided a January 2014 letter which provided the Veteran with additional notice that was fully compliant with all of the notice requirements described above, including Dingess.  After this letter was issued, the Veteran was given an opportunity to respond before the issue of the Veteran's entitlement to a higher initial disability rating for hepatitis C was readjudicated in a June 2014 rating decision and supplemental statement of the case.  To the extent that the Veteran may have been prejudiced by VA's failure to provide timely notice prescribed under Dingess, any such prejudice is remedied by the subsequent January 2014 notice and June 2014 readjudiction.  See Mayfield, 20 Vet. App. at 543; see also Prickett, 20 Vet. App. at 376.  Under the foregoing, the VCAA notice that was provided for the issue adjudicated here by the Board was legally sufficient, and thus VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Her claims submissions, VA treatment records, identified and pertinent private treatment records, and VA treatment and army community hospital records have been obtained and associated with the record.  Additionally, VA examinations to determine the manifestations and severity of the Veteran's hepatitis C were conducted in January 2005, July 2007, and March 2014.  Neither the Veteran nor her representative has presented any new evidence which warrants a re-examination of the Veteran's hepatitis C.  Rather, the examinations performed to date, along with the other evidence of record, are fully adequate for the purposes of determining the severity of the Veteran's hepatitis C in light of the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Disability Ratings for Hepatitis C

As described above, service connection for hepatitis C was granted in a July 2007 rating decision, effective from June 1, 2004, with a 20 percent initial disability rating assigned pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354.  Following the Veteran's timely appeal challenging the assigned initial disability rating, the RO issued a June 2014 rating decision which granted a higher 60 percent disability rating, also pursuant to DC 7345, for the staged period from March 7, 2014.

Under Diagnostic Code 7354, which provides rating criteria for disabilities due to hepatitis C specifically, a 20 percent disability rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is warranted for daily fatigue, malaise, and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating is appropriate for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 (2013). 

Note (1) to Diagnostic Code 7354 indicates that sequelae, such as cirrhosis or malignancy of the liver, should be evaluated under an appropriate diagnostic code, but not using the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 or under a diagnostic code for sequelae.  38 C.F.R. § 4.114.  Note (2) provides that, for purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id. 

The regulations define "substantial weight loss" as a weight loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  "Minor weight loss" is defined as a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" is defined as the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112 (2013).  The Board observes that the March 2014 VA examination report identifies that the Veteran's baseline weight is 210 pounds.

Consistent with Schafrath and mindful of Note (1), the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4. Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that there are no other potentially applicable criteria for rating the Veteran's hepatitis C.

	A.  Prior to March 7, 2014

The evidence pertinent to the appeal period before March 7, 2014 includes VA treatment records from August 2003 which show that the Veteran was diagnosed with hepatitis C at that time.

Treatment for the Veteran's hepatitis was apparently rendered primarily by Dr. B.F.P. at the Martin Army Community Hospital at Fort Benning, Georgia and at St. Francis Center for Digestive Disorders.  Records for treatment received prior to receipt of the Veteran's claim for service connection for hepatitis C in June 2004 show that the Veteran was reporting some initial weight loss.  In that regard, an October 2003 treatment record from Martin Army Community Hospital reflects that the Veteran weighed 179 pounds, down from her baseline weight of 210 pounds.  Also, records from October through December of 2003 also reflect complaints of abdominal pain and body aches.

Despite these earlier complaints of weight loss, the evidence pertinent to the appeal period at issue indicates that the Veteran's weight returned to baseline.  In that regard, the records from May 2004 through May 2005 show that the Veteran's weight returned gradually to 209 pounds.  During a January 2005 VA examination, the Veteran weighed 205 pounds and was well-built and well-nourished.  Subsequent records dated through February 2014, including a July 2007 VA examination, show that her weight was maintained generally in the range from 200 to 217 pounds.  Indeed, the Board notes that these records, as well as contemporaneous VA treatment records, show that the Veteran was being counseled on obesity and weight loss.  In all, the evidence does not demonstrate even minor weight loss from the Veteran's baseline weight of 210 pounds.

The Board observes that, during the January 2005 VA examination, the Veteran reported body aches, pain in the right upper quadrant of the abdomen, nausea, and fatigue.  The Veteran stated that she did not have these symptoms prior to her hepatitis C diagnosis.  Moderate to severe tenderness was noted in the right upper quadrant of the abdomen.  The examiner diagnosed hepatitis C viral infection with inability to tolerate medications such as Interferon and Ribavirin.

During a July 2007 VA examination, the Veteran reported ongoing right upper quadrant abdominal pain, nausea, vomiting, fatigue, malaise, and anorexia.  On examination, the liver was enlarged and firmer in consistency than normal.  Tenderness was noted again over the right upper quadrant of the abdomen.  The examiner opined that the Veteran's hepatitis C symptoms significantly affected her occupational functioning due to poor concentration, poor social interactions, difficulty following instructions, decreased mobility, problems with lifting, carrying, and reaching, lack of stamina, fatigue, and decreased strength in the extremities.  Functionally, the examiner opined that the Veteran was unable to participate in exercise, sports, recreation, and traveling, while being severely limited in her ability to go shopping and perform chores.  The Veteran was not restricted in her ability to feed, bathe, toilet, and groom.  Despite the foregoing restrictions, the Board notes that the Veteran reported that she remained employed on a full time basis as a budget analyst and denied having any lost time from work during the preceding year.

Notably, the army hospital and private treatment records do also reflect various non-weight-related manifestations of the Veteran's hepatitis C.  During treatment at St. Francis Center for Digestive Disorders in January 2008, the Veteran complained of having generalized body aches.  In December 2009, she reported that she was having generalized weakness.  Records from March 2013 treatment at Martin Army Community Hospital reflect gastrointestinal complaint such as alternating constipation and diarrhea, mid to lower (but not right upper quadrant) abdominal pain, and hematochezia.  Similarly, records from June 2013 show that the Veteran was reporting excessive fatigue, albeit without abdominal complaints at that time.

During her June 2013 Board hearing, the Veteran continued to report symptoms of fatigue and nausea.  She reported that she had lost 14 pounds over the past year and had episodes of passing out twice.  She also testified that she was maintained on a vegetarian diet and that she ate small portions simply to keep her weight stable.  Overall, she testified further that she had missed six days of work in the past year due to fatigue, joint and muscle pain, and upper right abdominal pain and that she was required to lie down twice a day for rest.  Still, the Veteran acknowledged that she had not been prescribed any bed rest by her physicians.  She also reported that a cirrhosis examination was negative.  Despite the aforementioned lost time from work, the Veteran acknowledged that her overall work performance was not affected by her symptoms.

Overall, the evidence does demonstrate that the Veteran experienced essentially daily symptoms of fatigue and malaise, and apparent hepatomegaly as shown during the July 2007 VA examination.  Nonetheless, the evidence does not show that the Veteran had any accompanying weight loss.  As noted above, the treatment records show that the Veteran's weight has essentially remained in the range of 200 to 217 pounds.  Although the Veteran did testify that she had lost 14 pounds over the year preceding her June 2013 hearing, such reported weight loss is not shown in the contemporaneous treatment records.  Moreover, even if the Board were inclined to find that such reported weight loss was credible, the reported weight loss would not constitute even minor weight loss from the Veteran's noted baseline weight of 210 pounds.

Similarly, although the July 2007 VA examination indicated significant functional loss attributable to the Veteran's hepatitis C, there is simply no evidence in the record of any periods of incapacitation marked by physician-prescribed bed rest prior to March 7, 2014.  Moreover, the Board observes that the Veteran was able to maintain her full-time employment and remained independent in her activities of daily living such as feeding, bathing, grooming, and toileting.  Given the same, the evidence does not show that the Veteran's heptatitis C symptoms were debilitating, as contemplated for a 100 percent disability rating under DC 7354.  Under the circumstances, the Board finds that the Veteran's hepatitis C did not meet the criteria for a disability rating higher than 20 percent under DC 7354 at any time before March 7, 2014.

Also consistent with Schafrath, the Board has considered application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that the manifestations from the Veteran's hepatitis C has resulted in an exceptional disability picture which renders inadequate the available schedular criteria.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, a comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher ratings are available under DC 7354; however, the Veteran's hepatitis C has not been productive of the manifestations or disability picture required for a higher disability rating.  As such, it cannot be said that the available schedular ratings are inadequate.  Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected hepatitis C, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings within the period before March 7, 2014 are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings in this case.

Overall, the evidence does not support the assignment of an initial disability rating higher than 20 percent for hepatitis C during the period before March 7, 2014.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

	B.  From March 7, 2014

The evidence pertinent to the period since March 7, 2014 consists of the Veteran's VA examination from that date.  During this examination, the Veteran reported progressive symptoms which included abdominal pain that was confirmed during the physical examination.  She also reported constant fatigue which she described as being debilitating, nausea without vomiting, unintentional weight loss, constant and severe right upper quadrant abdominal pain, malaise, and constant itching that was related to hyperammonemia.  Occupationally, the Veteran reported that she was working half days as a federal employee at Ft. Benning.  She stated that she was working part time because of severe fatigue and that she was required to lay down and nap in the afternoons after work.  Overall, she stated that she had used approximately 80 hours of sick leave, presumably over the preceding 12 month period, due to flare-ups of her symptoms which caused incapacitation.  On review of the claims file, the examiner also noted that the Veteran had elevated hepatitis C viral levels, rising alphafetoprotein levels, and elevated ammonia levels.  Recent scans of the liver also revealed abnormal liver textures, although there is no express finding of actual cirrhosis or malignancy of the liver.

During the physical examination, the examiner noted symptoms of near constant and debilitating fatigue, malaise, and arthralgia; daily nausea; and intermittent anorexia.  The Veteran weighed 185 pounds which was down from her noted baseline weight of 210 pounds.  Near-constant and debilitating right upper quadrant pain was also noted.  Hepatomegaly was also observed again.  In all, the examiner opined that based upon reported history, the Veteran had two to four weeks of incapacitating episodes over the previous 12 month period.

As noted above, the Veteran provided a July 2014 statement in which she expressed her ongoing disagreement with the disability ratings assigned, particularly for the period before March 7, 2014.  Although the Veteran did not express satisfaction with the 60 percent disability rating assigned from March 7, 2014, she also did not make any express allegations or report any specific symptoms attributable to her hepatitis C since March 7, 2014.

The findings from the March 2014 examination show that the Veteran continued to experience hepatomegaly with daily fatigue, malaise, anorexia, and right upper quadrant pain.  The examination also revealed new findings of minor weight loss of 25 pounds from her baseline weight of 210 pounds and that the Veteran had approximately two weeks of incapacitating episodes over the previous year.  Further, as reported by the Veteran, she was required by her symptoms to change from a full-time to a part-time work schedule.  Nonetheless, given the Veteran's ability to maintain her employment, even in a part-time capacity, the Board concludes that the evidence does not show that the Veteran's hepatitis C is debilitating.  For these reasons, the Veteran is not entitled to a disability rating higher than 60 percent for her hepatitis C for the period from March 7, 2014.

The Board has also considered whether an extra-schedular disability rating pursuant to 38 C.F.R. § 3.321(b)(1) is warranted for the period from March 7, 2014.  Again, however, where the Veteran's hepatitis C has not been productive of the manifestations or disability picture required for a higher disability rating, it cannot be said that the available schedular ratings are inadequate.  As such, the Board the requirements for consideration of an extra-schedular rating for the period from March 7, 2014 have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Also, where the symptomatology shown upon examination and treatment has been essentially consistent and fully contemplated by the assigned disability rating, there is no basis for staged disability ratings in this case.

Overall, the evidence does not support the assignment of an initial disability rating higher than 60 percent for hepatitis C during the period from March 7, 2014.  To that extent also, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial disability rating in excess of 20 percent for hepatitis C, prior to March 7, 2014, is denied.

A disability rating in excess of 60 percent for hepatitis C, from March 7, 2014, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


